DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9-11, and 13 are objected to because of the following informalities:  in line 13 of Claim 1, the phrase “the wheel brake” should read –the respective wheel brake--, since multiple wheel brakes are being referenced here, in line 14 of Claim 1, the term “the wheel brake line” should read –the respective wheel brake line--, since multiple wheel brake lines, one for each wheel brake, are being referenced here, in line 22 of Claim 1, the term “the brake fluid” should read –brake fluid--, since this is the first time this term is being introduced in the claim, in the second to last line of Claim 1, the term “a variable” should read –the variable--, as this term was previously introduced in the earlier lines of the claim, in line 2 of Claim 9, the term “the temperature” should read –temperature--, since this is the first time this term is being introduced in the claims, in lines 2-3 of Claim 10, the term “the measured values” should read –the measured at least one variable—to be consistent with the previous claim terminology for this term, in line 2 of Claim 11, the term “the temperature” should read –a temperature--, as this is the first time this term is being introduced in this string of claims, and in lines 1-2 of Claim 13, the term “the respective temperature sensor” should read –the at least one .  Appropriate correction is required.
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to the other claims in the alternative only.  See MPEP § 608.01(n).  While the claim has been further treated on the merits, the correction needs to be made as to its dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document no. 2017/144201 to Dinkel in view of PG Publication No. 2016/0052501 to Darscht et al.  Note for the rejections in this section, the corresponding U.S. equivalent document, PG Publication No. 2019/0016321, of the Dinkel WO document, has been used for the citations presented below.
Regarding Claim 1, Dinkel discloses a method for checking the functionality of a braking system for motor vehicles (see Figure 1), which braking system comprises a main module 1 having most all the features of the instant invention including: hydraulically actuatable wheel brakes 8-11, wherein pairs of the wheel brakes 8-11 are assigned to respective brake circuits 27,33, at least one electrically actuatable wheel valve 7a-7d per wheel brake 8-11 for setting wheel-specific brake pressures, a pressure provision device 5 for actively building up pressure in the wheel brakes 8-11 (see paragraph 0055 of the U.S. equivalent PG Pub ‘321 document), a pressure medium reservoir 4 at atmospheric pressure, and furthermore comprising an auxiliary module 70, which comprises for each of two wheel brakes 8,10:  a pressure sensor 194 for measuring the pressure in a wheel brake line 200,204 leading to the respective wheel brake 8,10 (see paragraphs 0068 and 0069 of the U.S. equivalent PG Pub ‘321 document), an isolating valve 220, 240, which is arranged in the wheel brake line 200, 204 and which is open when deenergized (see paragraph 0069 of the U.S. equivalent PG Pub ‘321 document), and a pump 96,98 (see paragraph 0071 of the U.S. equivalent PG Pub ‘321 document).
However, Dinkel does not disclose that the method further comprises:  measuring at least one variable in order to assess the functionality of the braking 
Darscht et al are relied upon merely for their teachings for a method for checking the functionality of a braking system (see paragraph 0001), wherein the method comprises measuring at least one variable in order to assess the functionality of the braking system, and wherein at least one acceptance criterion is used (see paragraphs 0003-0011), checking whether the variable satisfies the acceptance criterion, and determining at least one variable representing viscosity of brake fluid (see paragraphs 0006 and 0010), wherein the at least one acceptance criterion depends on the variable representing viscosity (see paragraphs 0006 and 0029-0043).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method for checking the functionality of a braking system of Dinkel with the steps of measuring at least one variable in order to assess the functionality of the braking system, and wherein at least one acceptance criterion is used, checking whether the variable satisfies the acceptance criterion, and determining at least one variable representing viscosity of brake fluid, wherein the at least one acceptance criterion depends on the variable representing viscosity as taught by Darscht et al in order to better ascertain the state of the brake fluid in the brake system in order to determine reliably and with greater accuracy variables that impair the flow properties of the valves/valve seats of the brake system such as, for example, viscosity, temperature, water content, an aging state, and/or chemical composition, of 
Regarding Claim 9, Dinkel, as modified, further disclose that a temperature of the brake fluid is measured by at least one temperature sensor (see paragraphs 0006, 0032, and 0033 of Darscht et al, which imply use of a temperature sensor).
Regarding Claim 10, Dinkel, as modified, does not disclose that the temperature is measured with the aid of a multiplicity of temperature sensors, from the measured at least one variable of which a mean value is then formed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of the brake system of Dinkel, as modified, so that the temperature is measured with the aid of a multiplicity of temperature sensors, from the measured at least one variable of which a mean value is then formed to obtain a more accurate reading of the brake fluid temperature within the system during all stages of braking.
Regarding Claim 11, Dinkel, as modified, does not disclose that the viscosity of the brake fluid is determined from a temperature by a characteristic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of the brake system of Dinkel, as modified, so that the viscosity of the brake fluid is determined from a temperature by a characteristic as a matter of design preference as an alternate means of obtaining a viscosity determination of the brake fluid.  For example, utilizing a characteristic curve of temperature, a viscosity of the brake fluid could be obtained.

Regarding Claim 13, Dinkel, as modified, does not disclose that the at least one temperature sensor is formed by a respective pressure sensor of integrated design.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of the brake system of Dinkel, as modified, so that the at least one temperature sensor is formed by a respective pressure sensor of integrated design in order to provide a more compact and efficient single sensor that can perform multiple readings of the temperature and pressure of the brake fluid within the system.
Regarding Claim 14, see Claim 1 above and further note the open-loop and closed-loop control unit 12, in which a method is implemented in hardware and/or software (see paragraph 0054 of the U.S. equivalent PG Pub ‘321 document).
Regarding Claim 15, Dinkel, as modified, further discloses that the pressure provision device 5 is a linear actuator (see Figure 1 and paragraph 0054 of the U.S. equivalent PG Pub ‘321 document).

Allowable Subject Matter
Claims 2-8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,203,123 to Oyama, U.S. Patent No. 6,655,753 to Fuhrer, PG Publication No. 2014/0110997 to Biller et al., PG Publication No. 2014/0203626 to Biller et al., PG Publication No. 2017/0129468 to Besier et al., and German Patent No. DE 10012041 to Fennel et al all disclose methods for checking the functionality of braking systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	02/03/22